Fish, C. J.
1. It is left to the sound discretion of the trial court to determine whether or not a child of tender years is a competent witness; and where the court examines a child as to its understanding of the nature of an oath and decides that it is competent to testify, this court will not interfere, where it does not appear that such discretion . has been manifestly abused. Civil Code, §§ 5862, 5865; Moore v. State, 79 Ga. 498 (3), 502 (5 S. E. 51) ; Beebee v. State, 124 Ga. 775 (53 S. E. 99) ; Young v. State, 125 Ga. 584 (4), 586 (54 S. E. 82).
(a) It does not appear that the judge manifestly abused his discretion in permitting a child of tender years to testify in this case, after an examination before the court as to the child’s competency.
2. A ground of a motion for a new trial, complaining of the admission of certain designated evidence over the objection “that it was incompetent and inadmissible,” is not well made, for the reason that an objection to the admission of evidence must be on some specific ground, and not generally that it is incompetent.
3. In the absence of a proper written request, it is not cause for a new trial that the court failed to instruct the jury in respect to the credibility of witnesses. Turner v. State, 139 Ga. 593 (77 S. E. 828).
4. Grounds of a motion for a new trial alleging that the verdict was contrary to specified portions of the charge are, in essence, merely complaints that the verdict was contrary to law. Ala. etc. R. Co. v. Hunt, 136 Ga. 863 (72 S. E. 346).
5. While the evidence for the State was not strong, and was in some respects contradictory, this court can not say that the verdict was without evidence to support it.

Judgment affifmed.


All the Justices concur.